DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Upon further consideration, claims 9-13 and 16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/7/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 8-10, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michel et al. (Michel), US 2014/0162130 in view of Barker, US 2003/0027049.

Michel discloses a method for the electrochemical exfoliation of Ti3C2 (which is a noncarbon based 2D material as defined at page 5, second last paragraph of the present application) from a Ti2SnC electrode in an electrolyte comprising hydrogen chloride. According to example 9 of Michel the electrode is prepared by ball milling Ti, Sn (an electroconductive metal material) and C, and heating the mixture to 1250 °C to form a pellet. The electrode according to the "Exemplary Electrode Preparation" of the present application is prepared by ball milling MoS2, Ni and a binder, and by sintering the mixture at 300 °C to form a pellet.

It would appear that after the milling and sintering steps the electrode prepared according to the application has the same composition as that prepared according to Michel.

Michel does not disclose the steps of forming the claimed electrode.  Barker discloses a non-carbon based active material for the positive electrode of a battery (see the formula set out in claim 1). The electrode is prepared by mixing the active material, an electrically conductive material (e.g. nickel) and a binder into a slurry, and applying heat and pressure to sinter the electrode. 


As concerns the subject-matter of claims 8-10 and 12, it is noted that after the sintering step according to the present application the binder would be removed, resulting in an electrode having the same composition as D1. The use of a binder such as a polyvinylalcohol in preparing a slurry is conventional in the art and can therefore not support inventive activity.

As concerns the additional feature of claim 5, D1 mentions boron nitride as possible 2D material. It is therefore obvious to a skilled person to apply the method described in example 9 also to boron nitride.

Claims 3, 4, 6, 7, 11, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michel in view of Barker as applied to claims above, and further in view of Loh, US 2014/0027299.

Barker does not disclose the ferromagnetic material, or the use of nickel as claimed.

It is known in the art, because Loh teaches that these non-carbon based materials, in particular transition metal chalcogenides or, to be specific, to MoS2 or WS2 can be electrochemically exfoliated. A skilled person would therefore apply the method described in example 9 of Michel also to the materials disclosed in Loh.  It is obvious to a skilled person, being aware of the teaching of Loh, to use a different metal such as nickel as electrode cage (claims 3, 4).

It would have therefore been obvious to the ordinary artisan to utilize the teachings of Loh to exfoliate the claimed chalcogenides by the techniques disclosed by Michel, because the Loh reference teaches such use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN S PHASGE whose telephone number is (571)272-1345.  The examiner can normally be reached on Monday to Thursday 11:30 am to 10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARUN S PHASGE/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        



asp